Citation Nr: 0625713	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-03 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1944 to August 1946 with the Army and from February 1947 
to May 1949 with the Navy.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Philadelphia RO.  In January 2006, the 
veteran appeared at a Travel Board hearing before the 
undersigned.  A transcript of this hearing is of record.  At 
the hearing the Board granted the veteran's  motion to 
advance his case on the Board's docket due to his age.

In August 2003, the veteran expressed disagreement with the 
denial of service connection for residuals of pneumonia.  
However, in his January 2005 substantive appeal, he did not 
perfect his appeal on that issue.  Thus, the issue of service 
connection for residuals of pneumonia is not before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the January 2006 hearing, the veteran testified that 
during his period of service with the Navy his duties 
included working in a maintenance garage.  He explained that 
when he removed tires from trucks and other vehicles, he 
placed his arms on his knees to help him balance the tires.  
He believed this activity put constant pressure on his knees 
and caused his tendons to stretch, ultimately developing into 
osteoarthritis.  

Service medical records (SMRs) show the veteran was treated 
for internal derangement of the left knee in December 1947.  
In October 1948, he was treated for internal derangement of 
the right knee.  X-rays of the right knee revealed 
irregularity in the bony contour of the upper end of the 
tibia and a detached bony fragment.  It was noted these 
results might have "indicate[d] a close lying sesmoid and or 
a ligamentous detachment."  Separation examination results 
showed no significant abnormalities in the bones, joints, or 
muscle of the extremities. 

June 2002 x-rays revealed osteoarthritis in both knees.  A 
January 2006 letter from osteopath D. P. M. notes the veteran 
has chronic osteoarthritic changes in both knees.  After 
reviewing several of the veteran's SMRs along with lay 
statements from the veteran's wife and ex-wives regarding the 
veteran's unresolved and continuing knee pain, D. P. M. 
concluded that "there is a direct relationship between the 
pain that started in 1947 in his knees and the pain that he 
is suffering from now."

The record shows the veteran has not been afforded a VA 
examination to assess his right and left knee disabilities.  
Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, there are current medical 
diagnoses of osteoarthritis in both knees and evidence of 
internal derangement of both knees in service, but there is 
insufficient evidence to determine whether the veteran's 
current right and left knee disabilities are related to his 
knee problems in service.  Consequently, a VA examination to 
obtain a medical opinion is necessary.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
notified of the criteria for establishing a disability rating 
or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
the notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran notice 
regarding the rating of knee disabilities 
and effective date of any award as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

2.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and likely etiology of the 
veteran's current left and right knee 
disabilities.  The examiner must review 
the veteran's claims file in conjunction 
with the examination.  Specifically, the 
examiner should note the veteran's SMRs 
showing treatment for knee problems, as 
well as any post-service treatment 
records, including the private opinions 
already of record.  The examiner should 
opine whether the right and/or left knee 
disabilities are at least as likely as not 
related to knee injuries sustained or 
treatment the veteran received in service.  
The examiner should explain the rationale 
for all opinions given.

3.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


